DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites “wherein each of the parts is hollow, so as to feature an internal volume wherein the other part is nested” in line 1-2 where it has already been rolled up to claim 1 and should be revised to remove the limitation. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-8 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maher (US 0726716 A). 
	Re. Claim 1, Maher discloses an applicator (Fig. 1-2) capable of use for a cosmetic product (lines 8-10 discloses that it is a brush and brushes are used for cleaning and applying material onto a surface where the material can very well be a cosmetic product. Further in line 10 that it is disclosed the brush drawing is applied to a toothbrush wherein toothbrushes are used to apply toothpaste. Toothpaste can be considered a cosmetic product as it is used to clean and provide the teeth to look more aesthetically pleasing), comprising a first part (Annotated Figure A of Fig. 1) and a second part (Annotated Figure A of Fig. 1) that extend along a direction of longitudinal extension from a proximal end to a free distal end of the applicator (Annotated Figure A of Fig. 1), 
the first part and the second part being configured to form parts for applying the cosmetic (Lines 8-10 discloses its usage as a toothbrush wherein the bristle portions- both present in the first and second part of the applicator- are used to apply the cosmetic- in this case the toothpaste), 
one of the parts is mounted mobile in translational with respect to the other of said parts (Annotated Figure A of Fig. 1 where it shows the first part is mounted mobile in translational with respect to the other said parts), from at least a first retracted position (Fig 2-3), to a second deployed position (Fig. 1), 
the first and second parts are configured to form together a variable volume reservoir (Fig. 1-3 wherein the volume reservoir are denoted by the hollow areas and pockets made by the bristle members (B)), intended to contain said cosmetic product (hollow areas between bristle members (B) can contain the cosmetic product) and that has a first volume when said parts occupy the first retracted position (Fig. 2-3 wherein the first volume would pertain to the volume of both the first part and second) and a second volume when said parts occupy the second deployed position (Fig. 1 wherein the second volume would pertain to the volume of solely the second part), and, 
wherein each of the parts is hollow (each part is found hollow at the pockets of space made by the bristle members; further Fig. 8 shows the connection configuration between the first and second parts which could indicate hollow portions when viewed separately. These holes can be pointed out in Annotated Figure B; this is based on the webster dictionary of hollow which is “having a hole or empty space inside”), so as to feature an internal volume wherein the other part is nested (See Fig. 2-3 where it shows the first part nested in the second part and provide an internal volume in the spacing of the bristle members).

    PNG
    media_image1.png
    486
    933
    media_image1.png
    Greyscale

Annotated Figure A

    PNG
    media_image2.png
    279
    195
    media_image2.png
    Greyscale

Annotated Figure B
Re. Claim 3, Maher discloses the applicator of claim 1 and further discloses each part is a single monolithic part (See Fig. 1 and 3 where it is shown that the parts are of separate components. For example, it is shown that the second part is integrate with the rest of the applicator components (i.e. handle) whereas the first part is a separate component).
Re. Claim 4, Maher discloses the claimed applicator of claim 1 and further discloses the applicator is produced without assembly operations (Maher teaches that the applicator brush is usable in both the retracted position and deployed position therefore negating the need for the applicator to be assembled to use the applicator).
Re. Claim 5, Maher discloses the applicator of claim 1 and further discloses each part comprises at least two longitudinal branches (Annotated Figure C of Fig. 8) delimiting said internal volume (internal volume is delimited by the bristle members (B) attached to the branches which can only hold a certain amount of volume within the pockets between each member).

    PNG
    media_image3.png
    334
    496
    media_image3.png
    Greyscale

Annotated Figure C 
Re. Claim 7, Maher discloses the applicator of claim 5 and further discloses each of the first and second parts comprises at least one opening arranged between two consecutive branches, the opening enabling the passage of a branch of the other part (See Annotated Figure C and Annotated Figure B where openings/holes are indicated and how the branches enable the passage of a branch of the other part).
Re. Claim 10, Maher discloses the applicator of claim 7 and further discloses wherein each of the parts is hollow, so as to feature an internal volume wherein the other part is nested (See Fig. 2-3 wherein the internal volume can be considered the volume made by the bristle (B) interaction of the first part and second part) and wherein the first part has a free distal end provided with protrusions and a proximal end arranged in the internal volume of the second part and the second part has a free distal end not provided with protrusions and arranged in the internal volume of the first part (Annotated Figure D of Fig. 1; Fig. 2).

    PNG
    media_image4.png
    569
    802
    media_image4.png
    Greyscale

Annotated Figure D
Re. Claim 11, Maher discloses the applicator of claim 1 and further discloses the proximal end of the second part is configured to be secured to a rod of the 5Application No. 16/773,963Filed: January 27, 2020Attorney Docket No.: 1600-102Uapplicator (Annotated Figure E of Fig. 1 where the interpretation of “rod” is based on the Webster dictionary definition – “a thin straight bar” where it is found to be configured to the rod by being directly integrated to it as shown below) and the proximal end of the first part is free and the first part is mobile in translation with respect to the second part (Annotated Figure D of Fig. 1 where the distal end of first part refers to it being distal from the proximal end of the second part and the proximal end of the first part is proximal to the distal end of the second part).

    PNG
    media_image5.png
    459
    865
    media_image5.png
    Greyscale

Annotated Figure E
(second interpretation) Re. Claim 1, Maher discloses an applicator (Fig. 1-2) capable of use for a cosmetic product (lines 8-10 discloses that it is a brush and brushes are used for cleaning and applying material onto a surface where the material can very well be a cosmetic product. Further in line 10 that it is disclosed the brush drawing is applied to a toothbrush wherein toothbrushes are used to apply toothpaste. Toothpaste can be considered a cosmetic product as it is used to clean and provide the teeth to look more aesthetically pleasing), comprising a first part (Annotated Figure F of Fig. 1) and a second part (Annotated Figure F of Fig. 1) that extend along a direction of longitudinal extension from a proximal end to a free distal end of the applicator (Annotated Figure F of Fig. 1), 
the first part and the second part being configured to form parts for applying the cosmetic (Lines 8-10 discloses its usage as a toothbrush wherein the bristle portions- both present in the first and second part of the applicator- are used to apply the cosmetic- in this case the toothpaste), 
one of the parts is mounted mobile in translational with respect to the other of said parts (Annotated Figure F of Fig. 1 where it shows the second part is mounted mobile in translational with respect to the other said parts), from at least a first retracted position (Fig 2-3), to a second deployed position (Fig. 1), 
the first and second parts are configured to form together a variable volume reservoir (Fig. 1-3 wherein the volume reservoir are denoted by the hollow areas and pockets made by the bristle members (B)), intended to contain said cosmetic product (hollow areas between bristle members (B) can contain the cosmetic product) and that has a first volume when said parts occupy the first retracted position (Fig. 2-3 wherein the first volume would pertain to the volume of both the first part and second) and a second volume when said parts occupy the second deployed position (Fig. 1 wherein the second volume would pertain to the volume of solely the second part), and, 
wherein each of the parts is hollow (each part is found hollow at the pockets of space made by the bristle members; further Fig. 8 shows the connection configuration between the first and second parts which could indicate hollow portions when viewed separately. These holes can be pointed out in Annotated Figure B; this is based on the webster dictionary of hollow which is “having a hole or empty space inside”), so as to feature an internal volume wherein the other part is nested (See Fig. 2-3 where it shows the first part nested in the second part and provide an internal volume in the spacing of the bristle members).

    PNG
    media_image6.png
    498
    933
    media_image6.png
    Greyscale

Annotated Figure F
(second interpretation) Re. Claim 12, Maher discloses the applicator of claim 1 and further discloses the proximal end of the first part is configured to be secured to a rod of the applicator (Annotated Figure E of Fig. 1 where the interpretation of “rod” is based on the Webster dictionary definition – “a thin straight bar” where it is found to be configured to the rod by being directly integrated to it as shown below), the proximal end of the second part is free and comprises an orifice crossed by the proximal end of the first part and the second part is mobile in translation with respect to the first part (Annotated Figure D of Fig. 1 wherein the orifice is denoted by the holes or hollow areas to connect the first part and second part together where the distal end of first part refers to it being distal from the proximal end of the second part and the proximal end of the first part is proximal to the distal end of the second part).
Claim(s) 1, 3-4, 11-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ornoski (US 20110297174 A1). 
Re. Claim 1, Ornoski discloses an applicator (Fig. 2-3) for a cosmetic product (Abstract), comprising a first part (Fig. 3, label 16) and a second part (Fig. 3, label 18) that extend along a direction of longitudinal extension from a proximal end to a free distal end of the applicator (Fig. 3), 
the first part and the second part being configured to form parts for applying the cosmetic (Fig. 3 shows that each part comprises bristle members used to apply cosmetic product (Par. [0032] - [0033])), 
one of the parts is mounted mobile in translational with respect to the other of said parts (Fig. 3 wherein the second part is found to be translated), from at least a first retracted position, to a second deployed position (Par. [0022]), 
the first and second parts are configured to form together a variable volume reservoir, intended to contain said cosmetic product and that has a first volume when said parts occupy the first retracted position and a second volume when said parts occupy the second deployed position (when the applicator is in the retracted position it is found that to have a volume reservoir to include the cosmetic liquid being held on bristle portions of the second part whereas when deployed, it would solely have a volume reservoir comprising that of the first part; further, product can be further held in the orifice created when the second part is extended) and, 
wherein each of the parts is hollow, so as to feature an internal volume wherein the other part is nested (The parts are hollow in between the bristle portions and the first part comprises an opening which would nest the second part. Further, the first part comprises an L shape opening which allows it to slide within the first part when in the retracted position).
Re. Claim 3, Ornoski discloses the applicator of claim 1 and further discloses each part is a single monolithic part (See Fig. 3; Fig. 5 shows that each part is not created through separate components but rather a solid part for each part).
Re. Claim 4, Ornoski discloses the claimed applicator of claim 1 and further discloses the applicator is produced without assembly operations (Ornoski teaches that the applicator brush is usable in both the retracted position and deployed position therefore negating the need for the applicator to be assembled to use the applicator).
Re. Claim 11, Ornoski teaches the claimed applicator of claim 1 and further discloses the
second proximal end of the second part (Fig. 3 where label 14 would be) is configured to be secured to a rod (Fig. 3, label 22) of the applicator and proximal end of the first part (Fig. 3 where label 12 would be) is free and the first part is mobile in translation with respect to the second part (Fig. 3; Par. [0022]).
Re. Claim 12, Ornoski teaches the claimed applicator of claim 1 and further discloses the proximal end of the first part (Fig. 3 where label 12 would be) is configured to be secured to a rod (Fig. 3, label 22) of the applicator, the proximal end of the second part (Fig. 3 where label 14 would be; where the distal end of first part refers to it being distal from the proximal end of the second part and the proximal end of the first part is proximal to the distal end of the second part) is free (it is found that the second part is free from the first part when the first part is extended) and comprises an orifice crossed by the proximal end of the first part (Fig. 3 where the area that is exposed once the first part is extended) and the second part is mobile in translation with respect to the first part (Fig. 3; Par. [0022]).
Re. Claim 14, Ornoski discloses an applicator assembly for a cosmetic product (Par. [0040]), comprising: 
a container comprising a body forming a reservoir intended to contain the cosmetic product (Par. [0040], fig, 8), and 
an applicator for a cosmetic product (Fig. 3; Abstract) adapted to be secured to the container (Par. [0040]), so that the applicator is housed inside the reservoir (Par. [0040]), the applicator, 6Application No. 16/773,963Filed: January 27, 2020Attorney Docket No.: 1600-102Ucomprising first part (Fig. 3, label 16) and a second part (Fig. 3, label 18) that extend along a direction of longitudinal extension from a proximal end to a free distal end of the applicator (Fig. 3),
the first part and the second part being configured to form parts for applying the cosmetic (Fig. 3 shows that each part comprises bristle members used to apply cosmetic product (Par. [0032] - [0033])), 
one of the parts is mounted mobile in translational with respect to the other of said parts (Fig. 3 wherein the second part is found to be translated), from at least a first retracted position, to a second deployed position (Par. [0022]), 
the first and second parts are configured to form together a variable volume reservoir, intended to contain said cosmetic product and that has a first volume when said parts occupy the first retracted position and a second volume when said parts occupy the second deployed position (when the applicator is in the retracted position it is found that to have a volume reservoir to include the cosmetic liquid being held on bristle portions of the second part whereas when deployed, it would solely have a volume reservoir comprising that of the first part; further, product can be further held in the orifice created when the second part is extended) and, 
wherein each of the parts is hollow, so as to feature an internal volume wherein the other part is nested (The parts are hollow in between the bristle portions and the first part comprises an opening which would nest the second part. Further, the first part comprises an L shape opening which allows it to slide within the first part when in the retracted position).
Claim(s) 1, 3-7, 9-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pires (US 20100212682 A1). 
	Re. Claim 1, Pires discloses an applicator (Fig. 1) for a cosmetic product (Abstract), comprising a first part (Fig. 2, label 175) and a second part (Fig, 2, label 180) that extend along a direction of longitudinal extension from a proximal end to a free distal end of the applicator (Fig. 1-2, Par. [0036]), 
the first part (Fig. 2, label 175) and the second part (Fig. 2, label 180) being configured to form parts for applying the cosmetic (Par. [0035]), 
one of the parts is mounted mobile in translational with respect to the other of said parts, from at least a first retracted position, to a second deployed position (Par. [0036] where it discloses that the second part (180) is movable relative to the first part (175)), 
the first (Fig. 2, label 175) and second parts (Fig. 2, label 180) are configured to form together a variable volume reservoir (variable volume is formed between the bristles arrangement of the first and second parts as the bristles of the second part would be moved as shown in Fig. 5a-5b, changing the volume reservoir; Par. [0008]-[0009]), intended to contain said cosmetic product and that has a first volume when said parts occupy the first retracted position and a second volume when said parts occupy the second deployed position (Par. [0008]-[0009] and [0035]; Fig. 5a-5b), and, 
wherein each of the parts is hollow (See Annotated Figure G of Fig. 2 where it shows portions of the parts that are hollow in which they would nest the other part into), so as to feature an internal volume wherein the other part is nested (Fig. 2 shows an explosive version of the applicator where the two parts are found to be nested within one another as shown in Fig. 1). 

    PNG
    media_image7.png
    352
    222
    media_image7.png
    Greyscale

Annotated Figure G
Re. Claim 3, Pires discloses the applicator of claim 1 and further discloses each part is a single monolithic part (See Fig. 2 where it shows each individual part being monolithic as it is an explosive view of the applicator). 
Re. Claim 4, Pires discloses the claimed applicator of claim 1 and further discloses the applicator is produced without assembly operations (Pires teaches that the applicator brush is usable in both the retracted position and deployed position therefore negating the need for the applicator to be assembled to use the applicator).
Re. Claim 5, Pires discloses the applicator of claim 1 and further discloses each part comprises at least two longitudinal branches delimiting said internal volume (Annotated Figure H of Fig. 1 wherein the branches shaded in darker grey is the longitudinal branches of the first part and the branches shaded in a lighter grey is the longitudinal branches of the second part).

    PNG
    media_image8.png
    479
    241
    media_image8.png
    Greyscale

Annotated Figure H 
Re. Claim 6, Pires discloses the applicator of claim 5 and further discloses the branches of the first part (Fig. 1, label 175) are circumferentially alternated with the branches (Fig. 1 and Annotated Figure H of Fig. 1) of the second part (Fig. 1, label 180).
Re. Claim 7, Pires discloses the applicator of claim 5 and further discloses each of the first and second parts comprises at least one opening arranged between two consecutive branches, the opening enabling the passage of a branch of the other part (Se Annotated Figure H of Fig. 1 and Annotated Figure G of Fig. 2 which discloses the openings that are found to accept the branch of the other part). 
Re. Claim 9, Pires discloses the applicator of claim 5 and further discloses wherein all or at least a part of said branches comprises at least one row of protrusions protruding and extending radially along the longitudinal extension (Annotated Figure H of Fig. 1; Par. [0013], [0017] and [0035]).
Re. Claim 10, Pires discloses the applicator of claim 9 and further discloses each of the parts is hollow (See Annotated Figure G of Fig. 2), so as to feature an internal volume wherein the other part is nested (See Annotated Figure H of Fig. 1) and wherein the first part has a free distal end provided with protrusion (Annotated Figure I of Fig. 1 where it is distal from the free end) and a proximal end arranged in the internal volume of the second part (See Annotated Figure H of Fig. 1) and the second has a free distal end (Annotated Figure I of Fig. 1 where it is distal from the free end) not provided with protrusions and arranged in the internal volume of the first part (See Annotated Figure H of Fig. 1)

    PNG
    media_image9.png
    574
    298
    media_image9.png
    Greyscale

Annotated Figure I
Re. Claim 11, Pires discloses the applicator of claim 1 and further discloses the proximal end of the second part is configured to be secured to a rod (Fig. 1, label 135 where it is configured to be attached to the rod as shown in Fig. 1) of the applicator and the proximal end of the first part is free and the first part is mobile in translation with respect to the second part (Annotated Figure I of Fig. 1). 
Re. Claim 14, Pires discloses an applicator assembly for a cosmetic product (Fig. 6-7; Abstract), comprising: 
a container (Fig. 7, labels 105, 130, and 125) comprising a body forming a reservoir intended to contain the cosmetic product (Abstract), and 
an applicator (Fig. 1) for a cosmetic product (Abstract), comprising a first part (Fig. 2, label 175) and a second part (Fig, 2, label 180) that extend along a direction of longitudinal extension from a proximal end to a free distal end of the applicator (Fig. 1-2, Par. [0036]), 
the first part (Fig. 2, label 175) and the second part (Fig. 2, label 180) being configured to form parts for applying the cosmetic (Par. [0035]), 
one of the parts is mounted mobile in translational with respect to the other of said parts, from at least a first retracted position, to a second deployed position (Par. [0036] where it discloses that the second part (180) is movable relative to the first part (175)), 
the first (Fig. 2, label 175) and second parts (Fig. 2, label 180) are configured to form together a variable volume reservoir (variable volume is formed between the bristles arrangement of the first and second parts as the bristles of the second part would be moved as shown in Fig. 5a-5b, changing the volume reservoir; Par. [0008]-[0009]), intended to contain said cosmetic product and that has a first volume when said parts occupy the first retracted position and a second volume when said parts occupy the second deployed position (Par. [0008]-[0009] and [0035]; Fig. 5a-5b), and, 
wherein each of the parts is hollow (See Annotated Figure G of Fig. 2 where it shows portions of the parts that are hollow in which they would nest the other part into), so as to feature an internal volume wherein the other part is nested (Fig. 2 shows an explosive version of the applicator where the two parts are found to be nested within one another as shown in Fig. 1). 
(second interpretation) Re. Claim 1, Pires an applicator (Fig. 1) for a cosmetic product (Abstract), comprising a first part (Fig. 2, label 175) and a second part (Fig, 2, label 180) that extend along a direction of longitudinal extension from a proximal end to a free distal end of the applicator (Fig. 1-2, Par. [0036]), 
the first part (Fig. 2, label 180) and the second part (Fig. 2, label 175) being configured to form parts for applying the cosmetic (Par. [0035]), 
one of the parts is mounted mobile in translational with respect to the other of said parts, from at least a first retracted position, to a second deployed position (Par. [0036] where it discloses that the second part (175) is movable relative to the first part (180)), 
the first (Fig. 2, label 180) and second parts (Fig. 2, label 175) are configured to form together a variable volume reservoir (variable volume is formed between the bristles arrangement of the first and second parts as the bristles of the second part would be moved as shown in Fig. 5a-5b, changing the volume reservoir; Par. [0008]-[0009]), intended to contain said cosmetic product and that has a first volume when said parts occupy the first retracted position and a second volume when said parts occupy the second deployed position (Par. [0008]-[0009] and [0035]; Fig. 5a-5b), and, 
wherein each of the parts is hollow (See Annotated Figure G of Fig. 2 where it shows portions of the parts that are hollow in which they would nest the other part into), so as to feature an internal volume wherein the other part is nested (Fig. 2 shows an explosive version of the applicator where the two parts are found to be nested within one another as shown in Fig. 1). 
(second interpretation) Re. Pires discloses the applicator of claim 1 and further discloses the proximal end of the first part (Annotated Figure J of Fig. 1) is configured to be secured to a rod of the applicator (Fig. 1, label 135 where it is configured to be attached to the rod as shown in Fig. 1), the proximal end of the second part is free (Annotated Figure J of Fig. 1) and comprises an orifice (orifice is present in the hollow opening as denoted in Annotate Figure G of Fig. 2) crossed by the proximal end of the first part and the second part is mobile in translation with respect to the first part (Par. [0036).

    PNG
    media_image10.png
    577
    298
    media_image10.png
    Greyscale

Annotated Figure I
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pires (US 20100212682 A1) in view of Castex (US 20190281967 A1).
	Re. Claim 13, Pires discloses the applicator of claim 9 but is silent to the applicator is produced by additive manufacturing and said protrusions are integrally formed with said branches.
Castex discloses a cosmetic product applicator in the same field of endeavor and further
discloses the applicator is produced by additive manufacturing (Par. [0069]) to minimize cost and
time assembly the components together as well as forming the applicator as a whole.
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the making of the applicator of Pires to be produced by additive manufacturing and said protrusions are integrally formed with said branches as taught by Castex in order to reduce manufacturing cost.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pires (US 20100212682 A1) in view of Ornoski (US 20110297174 A1).
	Re. Claim 8, Pires discloses the applicator of claim 7 and further discloses but is silent to the opening has a width greater than the width of the branch passing through the opening so as to enable a rotational range of motion of the part that is mobile with respect to the other part. 
	Ornoski discloses an applicator in the same field of endeavor and further discloses a first part (Fig. 5, label 18), and a second part (Fig. 5, label 16) wherein each part comprises at least one longitudinal branch wherein the width (Fig. 5 wherein the first part has label 19 as a branch and the second part has the entirety of the second part being a branch). The branch is disclosing to have a tapering width that allows for easy alignment and insertion of the first part into the second part through some rotational motion to fit it. 
	It would have been obvious to someone skilled in the art before the effective filing date to modify the applicator of Pires to have the opening with a width greater than the width of the branch passing through the opening to enable a rotational range of motion of the part that is mobile with respect to the other part as taught by Ornoski to have the alignment and retracting process more efficient. 

Allowable Subject Matter
	Regarding allowable subject matter allowed in the non-final mailed on 4/26/2022, it is found that the claims are not allowable and the allowability is withdrawn. 
Response to Arguments
	Applicant has amended the claims to allow for allowable subject matter (claim 2) to be rolled up to claim 1. However, after reconsideration, the allowable subject matter allowed in the non-final mailed on 4/26/2022 is found to be rejectable as evident above and are withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772           

/HEIDI M EIDE/Primary Examiner, Art Unit 3772
10/24/2022